Citation Nr: 1200070	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  05-16 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In December 2007 and March 2010, the Board remanded the issues on appeal for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In March 2010, the Board remanded to obtain VA and Social Security Administration (SSA) records.  Additionally, the Board remanded to afford the Veteran another VA examination.  The requested VA records were associated with the claims file.  An April 2011 formal finding of unavailability documents VA's attempts to obtain the Veteran's SSA records and the Veteran was informed that VA was unable to obtain his records in March 2011.  

In October 2010, the Veteran underwent a VA examination.  After examining the Veteran, reviewing the claims file, and considering the Veteran's contentions, the examiner diagnosed bipolar II disorder with alcohol dependence in full remission.  The examiner noted that the Veteran met the stressor criteria for PTSD based on his exposure to mortar attacks.  However, the examiner found that the other PTSD symptoms associated with PTSD were no present and therefore, the Veteran did not currently meet the criteria for a PTSD diagnosis.  The examiner added that since the Veteran did not currently meet the criteria for PTSD, it was less likely than not that he had PTSD in 2002.  

With regard to bipolar disorder, the examiner noted that the Veteran described a hypomanic episode prior to military service and therefore concluded that his symptoms were not related to his military service and they did not begin during military service.  Instead, his bipolar disorder was likely a pre-existing condition.  The examiner stated that the Veteran's bipolar symptoms have continued in a manner that is consistent with this disorder.  There was no aggravation or significant impact on his symptoms due to his military service or his exposure to stressors.  The Veteran's bipolar symptoms have continued on the expected trajectory for a severe mental illness of this type.  Therefore, the examiner opined that the Veteran's bipolar disorder diagnosis is not related to military service or his exposure to stressors.  The Veteran had a hypomanic episode prior to service; and therefore, likely had bipolar disorder prior to military service.  The Veteran's bipolar disorder was not proximately related to or caused by a PTSD diagnosis.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  

The Board observes that the Veteran's July 1965 entrance examination does not contain a diagnosis of a psychiatric disability, to include bipolar disorder.  In fact, there is no indication of a psychiatric disorder during the Veteran's military service.  Accordingly, bipolar disorder was not noted on entrance and the Veteran is presumed to have been in sound condition at service entrance.  

Further, the presumption of soundness cannot be rebutted.  VA cannot show by clear and unmistakable evidence that the Veteran's bipolar disorder existed prior to service.  VAOPGCPREC 3-2003 (July 16, 2003).  The only indication that the Veteran had bipolar disorder prior to service is the October 2010 VA examiner's conclusion that the Veteran had a hypomanic episode prior to service, which the Veteran denied reporting in a June 2011 statement.  The Board finds that the Veteran's self report first made in October 2010, which he later indicated that he did not make, is insufficient to meet the high standard of clear and unmistakable evidence.  Accordingly, as the presumption of sound condition at entrance to service cannot be rebutted, the Board finds that the Veteran was in sound condition at entry to service as a matter of law.  Where the government fails to rebut the presumption of soundness under section 1111, the claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094-1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Although the examiner concluded that the Veteran's bipolar disorder began prior to his service, based on the current evidence of record, especially the absence of bipolar disorder noted at service entrance, the Board cannot conclude that there is clear and unmistakable evidence to support the conclusion that as a matter of law, the Veteran had bipolar disorder prior to service.  Therefore, the Board must remand to obtain an opinion as to whether the Veteran has a psychiatric disability that began or was incurred during service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from April 2011 to the present.

2.  After the aforementioned development has been undertaken, schedule the Veteran for a VA examination to evaluate his claims for service connection for PTSD and bipolar disorder.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should fully explain all conclusions reached.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, VA treatment reports, and any additional records obtained on remand, the examiner should render any relevant diagnoses pertaining to the claims for PTSD and bipolar disorder.  

The examiner should note that only the corroborated in-service stressors of exposure to mortar and rocket attacks at Long Binh air base from October to December 1966 and witnessing the suffering of patients at Long Binh hospital in March 1967 may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in the current psychiatric symptoms.  

If PTSD is found, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that PTSD is the result of the corroborated stressful events as referenced above, as opposed to being due to some other factor or factors.  The examiner should also indicate whether the Veteran had PTSD at any point since December 2002 that was the result of these stressful events.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bipolar disorder is causally or etiologically related to the Veteran's military service (October 1965 to August 1967) as opposed to its being more likely due to some other factor or factors.  The examiner should assume for purposes of this opinion that as a matter of law, the Veteran's bipolar disorder did not pre-exist his service entrance.  

Further, the examiner should opine as to the relationship, if any, between PTSD and bipolar disorder.  Again, any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, to include the November 2003 VA letter and to comment as to the likelihood (likely, unlikely, at least as likely as not) that PTSD is either proximately caused by or aggravated by bipolar disorder and whether it is at least as likely as not that bipolar disorder is either proximately caused by or aggravated by PTSD to the extent possible and if so, to what degree.  The examiner should fully explain any conclusions reached.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the aforementioned development has been completed, the RO/AMC should readjudicate the claims for entitlement to service connection for PTSD and bipolar disorder.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which contains all pertinent regulations, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


